DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), and further in view of Yang et al. (20150061120 A1; Yang), Shieh et al. (US 8288871 B1; Sheih).
Regarding claim 1, Lee discloses a semiconductor chip stack (Fig. 16) structure comprising: a first semiconductor chip (Fig. 16, 100 layers described in figures 1A-8) comprising: a first semiconductor substrate (Fig. 8, 10; ¶130) having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface; a first semiconductor device layer (Fig. 8, 51; ¶130) formed on the active surface and including a circuit pattern (Fig. 1A, 43; ¶92); a first rear surface (Fig. 8, 12; ¶130) insulating layer (Fig. 8, 59; ¶109) formed on the non-active surface; a plurality (Fig. 16) of first rear surface pads (Fig. 8, 69; ¶109) formed at a same level as the first rear surface insulating layer (Fig. 8,  59; ¶109); a first front surface insulating layer (Fig. 8, 58; ¶108) formed on the first semiconductor device layer (Fig. 8, 51; ¶130) and spaced apart from the first semiconductor substrate with the first semiconductor device layer interposed therebetween; a plurality (Fig. 16) of first front surface pads (Fig. 8, 67; ¶108) formed at a same level as the first front surface insulating layer; a plurality (Fig. 16) of first through electrodes (Fig. 8/16, 20/20a; ¶109) configured to pass through the first semiconductor substrate and the first semiconductor device layer and to be electrically connected to the plurality of first rear surface pads, respectively, and the plurality of first front surface pads, respectively; a first polymer layer formed (Fig. 16, 310; ¶215) on the first front surface (Fig. 16, 11;¶130) insulating layer (Fig. 16, 58;¶130);  and a second semiconductor chip (Fig. 16, 300 layers described in figures 1-8) comprising: a second semiconductor substrate (Fig. 8, 10; ¶130) having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface; a second semiconductor device layer (Fig. 8, 51; ¶130) formed on the active surface of the second semiconductor substrate and including a circuit pattern (Fig. 1A, 43; ¶92); a second front surface insulating layer (Fig. 8, 58; ¶108) formed on the second semiconductor device layer (Fig. 8, 51; ¶130) and spaced apart from the second semiconductor substrate (Fig. 8, 10; ¶130) with the second semiconductor device layer interposed therebetween; a plurality (Fig. 16) of second front surface pads (Fig. 8, 67; ¶108) formed at a same level as the second front surface insulating layer (Fig. 8, 58; ¶108); a second polymer layer (Fig. 16, 310; ¶215) formed on the second front surface insulating layer; wherein the second semiconductor chip (Fig. 16, 300; ¶212) is on the first semiconductor chip  (Fig. 16, 100; ¶212); wherein a lower surface of the plurality of second buried solders  (Fig. 16, 75 portion of lower hemisphere; ¶210) is coplanar with a lower surface of the second polymer layer (portion of layer 310 formed between chips), … 
Lee is silent on a plurality of first under bump metallurgy (UBM) patterns buried in the first polymer layer; and a plurality of first buried solders formed on the plurality of first UBM patterns, respectively, and buried in the first polymer layer; a plurality of second UBM patterns buried in the second polymer layer; and a plurality of second buried solders formed on the plurality of second UBM patterns, respectively, and buried in the second polymer layer, the lower surface of the second polymer layer is in contact with the first rear surface insulating layer, and (Flip the chips) the plurality of second buried solders contact the plurality of first rear surface pads, respectively, wherein a horizontal cross-sectional area of each of the plurality of second buried solders is greatest on a contact surface with the first rear surface pad;  wherein the horizontal cross-sectional area is less than a horizontal cross-sectional area of the first rear surface pad, and wherein the first polymer layer does not include an epoxy molding compound (EMC)..
Lee discloses first and second buried solder bumps (71/75) buried in polymer 310. At issue is forming UBM between a pad and a solder bump; the orientation of the chip stack.
Tsao discloses a chip stack where a connector comprises solder bumps (Fig. 14, 30'; ¶57) on under bump metallurgy patterns (Fig. 14, 40'; ¶27) buried in a polymer; (Fig. 14, 95; ¶58). 
In order for the lower surface of the second polymer layer to have the claimed position the chips need a change is orientation. 
Yang discloses a chip stack (Fig. 1, 10; ¶24) where the chips are flipped so that the active layer (Fig. 1, 10; ¶24) is located on the bottom side of the chip. Flipping the chip allows the lower surface of an inter-chip insulation layer (Fig. 1, 520; ¶46) to be in contact with a first rear surface insulating layer (Fig. 1, 253; ¶40), and the plurality of second buried solders (Fig. 1, 181; ¶35) to contact the plurality of first rear surface pads (Fig. 1, top of 171; ¶35), respectively, wherein a horizontal cross-sectional area of each of the plurality of second buried solders (Fig. 1, 181; ¶35) is greatest on a contact surface with the first rear surface pad.
Shieh discloses a method of connecting die where a UBM technology (Fig. 1A, 110/112/220; column 2 lines 41-44, column 2 line 8 ) is used to connect two devices (Fig. 1A, 100 and 200; column 2 lines 22-23) and wherein the horizontal cross-sectional area is less than a horizontal cross-sectional area of the first rear surface pad (Fig. 1A, 210, column 2 lines 57).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add UBM patterns smaller than the pad length for increasing contact reliability; to change the chip orientation for making shorter connection paths between the chip and package substrate.
Lee discloses the polymer layer may include epoxy molding compound (EMC). Broadly, it is reasonable to conclude that the language used by Lee allows for materials other than epoxy molding compound (EMC). It is known in the art to us other materials for polymer layers such as package molding compound (PMC), such as polymers including a polymer resin (See Ziglioli US 20180342434 A1; ¶53) Therefore one having ordinary skill before the effective filing date of the invention would have been enabled to use a material other than EMC for the claimed polymer layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 10, Lee in view of Tsao, Shieh and Yang , discloses the  semiconductor chip stack structure of claim 1,  wherein a maximum horizontal width of each of the plurality of second buried solders (Fig. 14, 30'; ¶57 Tsao) is less than a horizontal width of respective ones of the plurality of first rear surface pads (Fig. 14, 20; ¶27 Tsao).
Before the effective filing date it would have been obvious to one having ordinary skill in the art to have the rear pads larger than the second solder bumps for connecting the other wiring layers below the pad.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), Shieh et al. (US 8288871 B1; Sheih), and further in view of Lin et al. (US 20120049346 A1; Lin).
Regarding claim 2, Lee in view of Tsao, Shieh and Yang disclose the semiconductor chip stack structure of claim 1, wherein each of the plurality of second buried solders comprises a first portion having a horizontal cross-sectional area that is constant and a second portion having a horizontal cross-sectional area that changes.
At issue is the shape of the solder.
Lin discloses forming a solder (Fig. 5, 91; ¶32) comprising a first portion having a horizontal cross-sectional area (upper portion) that is constant and a second portion (lower portion) having a horizontal cross-sectional area that changes.
The shape does not change the function of the solder bump. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the solder because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 IV A
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), Shieh et al. (US 8288871 B1; Sheih), Lin et al. (US 20120049346 A1; Lin), and further in view of Hung et al. (US 20170365587 A1; Hung).
Regarding claim 3, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 2, but is silent on wherein the horizontal cross-sectional area of the second portion increases as a distance from the contact surface with the first rear surface pad decreases.
Hung discloses forming a contact structure comprising a UBM layer (Fig. 4B, 151A; ¶42) and solder (Fig. 4B, 140; ¶42) thereon having a where the horizontal cross-sectional area of a second portion (lower half extending towards 130) increases as a distance from the contact surface (top surface of 151A) decreases.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the solder shape of Hung for increasing the contact area between the solder and the contact surface.
	Regarding claim 4, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 2, but is silent on wherein a rate of change of the horizontal cross-sectional area of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate is constant.
Hung discloses forming a contact structure comprising a UBM layer (Fig. 4B, 151A; ¶42) and solder (Fig. 4B, 140; ¶42) thereon wherein a rate of change of the horizontal cross-sectional area (a vertical section defined by a vertical line of the horizontal cross-section) of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate is constant.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the solder shape of Hung for increasing the contact area between the solder and the contact surface.
	Regarding claim 5, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 2, but is silent on wherein a rate of change of the horizontal cross-sectional area of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate decreases as a distance from the contact surface with the first rear surface pad decreases.
Hung discloses forming a contact structure comprising a UBM layer (Fig. 4B, 151A; ¶42) and solder (Fig. 4B, 140; ¶42) thereon wherein a rate of change of the horizontal cross-sectional area (the extension portion of 140) of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate decreases as a distance from the contact surface (top of 151A) decreases.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the solder shape of Hung for increasing the contact area between the solder and the contact surface.
	Regarding claim 6, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 2, but is silent on wherein a rate of change of the horizontal cross-sectional area of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate increases as a distance from the contact surface with the first rear surface pad increases.
Hung discloses forming a contact structure comprising a UBM layer (Fig. 4B, 151A; ¶42) and solder (Fig. 4B, 140; ¶42) thereon wherein a rate of change of the horizontal cross-sectional area (the extension portion of 140) of the second portion in a first direction perpendicular to the active surface of the second semiconductor substrate increases as a distance from the contact surface (top of 151A) increases.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the solder shape of Hung for increasing the contact area between the solder and the contact surface.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), Shieh et al. (US 8288871 B1; Sheih), Lin et al. (US 20120049346 A1; Lin), and further in view of Tsukiyama et al. (US 20190295988 A1; Tsu).
Regarding claim 7, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 2, but is silent on wherein a pitch of the plurality of second buried solders is no more than 20 m.
The limitation no more than 20 m represents a range of 20 m or less.
Tsu discloses a semiconductor chip where a pitch of a plurality of buried solders is no more than 20 mm. (Fig. 1, 13; ¶14; 10 to 100 .mu.m)
While, Tsu does not expressly teaches the range of no more than 20 m some of its value ”10 to 100 .mu.m”  fall within the claim range of no more than 20 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “10 to 100 .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 8, Lee in view of Tsao, Shieh, Yang, discloses the semiconductor chip stack structure of claim 1, but is silent on wherein a minimum horizontal width of each of the plurality of second buried solders is no more than 10 m.
The limitation no more than 10 m represents a range of 10 mm or less.
Tsu discloses a semiconductor chip where a wherein a minimum horizontal width of each of the plurality of second buried solders is no more than 10 m (Fig. 1, 13; ¶14; 5 to 50 .mu.m)
While, Tsu does not expressly teaches the range of no more than 10 m some of its value ”5 to 50 .mu.m”  fall within the claim range of no more than 10 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “5 to 50 .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 9, Lee in view of Tsao, Shieh, Yang, discloses the semiconductor chip stack structure of claim 1, but is silent on wherein a maximum horizontal width of each of the plurality of second buried solders is no more than 15 m.
The limitation no more than 15 m represents a range of 15 mm or less.
Tsu discloses a semiconductor chip where a wherein a minimum horizontal width of each of the plurality of second buried solders is no more than 15 m (Fig. 1, 13; ¶14; 5 to 50 .mu.m)
While, Tsu does not expressly teaches the range of no more than 15 mm some of its value ”5 to 50 .mu.m”  fall within the claim range of no more than 15 mm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “5 to 50 .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), and further in view of Lin et al. (US 20120049346 A1; Lin), and Shieh et al. (US 8288871 B1; Sheih).
Regarding claim 38, Lee discloses a semiconductor chip stack (Fig. 16) structure comprising a first semiconductor chip (Fig. 16, 100 layers described in figures 1A-8) and a second semiconductor chip on the first semiconductor chip: the first semiconductor chip comprising: a first semiconductor substrate (Fig. 8, 10; ¶130) having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface; a first semiconductor device layer  (Fig. 8, 51; ¶130) formed on the active surface and including a circuit pattern (Fig. 1A, 43; ¶92); a first rear surface (Fig. 8, 12; ¶130) insulating layer (Fig. 8, 59; ¶109) formed on the non-active surface; a plurality  (Fig. 16) of first rear surface pads (Fig. 8, 69; ¶109) formed at a same level as the first rear surface insulating layer (Fig. 8,  59; ¶109); a first front surface insulating layer (Fig. 8, 58; ¶108) formed on the first semiconductor device layer (Fig. 8, 51; ¶130) and spaced apart from the first semiconductor substrate with the first semiconductor device layer interposed therebetween; a plurality (Fig. 16) of first front surface pads (Fig. 8, 67; ¶108) formed at a same level as the first front surface insulating layer; a plurality (Fig. 16) of first through electrodes (Fig. 8/16, 20/20a; ¶109) configured to pass through the first semiconductor substrate and the first semiconductor device layer and to be electrically connected to the plurality of first rear surface pads, respectively, and the plurality of first front surface pads, respectively; a first polymer layer  (Fig. 16, 310; ¶215) formed on the first front surface (Fig. 16, 11;¶130) insulating layer (Fig. 16, 58;¶130); and the second semiconductor chip (Fig. 16, 300 layers described in figures 1-8) comprising:  a second semiconductor substrate (Fig. 8, 10; ¶130) having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface; a second semiconductor device layer (Fig. 8, 51; ¶130) formed on the active surface of the second semiconductor substrate and including a circuit pattern (Fig. 1A, 43; ¶92); a second front surface insulating layer (Fig. 8, 58; ¶108) formed on the second semiconductor device layer (Fig. 8, 51; ¶130)  and spaced apart from the second semiconductor substrate (Fig. 8, 10; ¶130) with the second semiconductor device layer interposed therebetween; a plurality  (Fig. 16) of second front surface pads (Fig. 8, 67; ¶108) formed at a same level as the second front surface insulating layer (Fig. 8, 58; ¶108); a second polymer layer (Fig. 16, 310; ¶215) formed on the second front surface insulating layer;  and wherein a lower surface of the plurality of second buried solders (Fig. 16, 75 portion of lower hemisphere; ¶210) is coplanar with a lower surface of the second polymer layer (portion of layer 310 formed between chips), 
Lee is silent on a plurality of first under bump metallurgy (UBM) patterns buried in the first polymer layer; and a plurality of first buried solders formed on the plurality of first UBM patterns, respectively, and buried in the first polymer layer; a plurality of second UBM patterns buried in the second polymer layer; and a plurality of second buried solders formed on the plurality of second UBM patterns, respectively, and buried in the second polymer layer, the lower surface of the second polymer layer is in contact with the first rear surface insulating layer, wherein the plurality of second buried solders contact the plurality of first rear surface pads, respectively and wherein a horizontal cross-sectional area of each of the plurality of second buried solders increases as a distance from a contact surface with the first rear surface pad decreases, and the horizontal cross-sectional area is less than a horizontal cross-sectional area of the first rear surface pad.  
Tsao discloses a chip stack  where a connector comprises solder bumps (Fig. 14, 30'; ¶57) on under bump metallurgy patterns (Fig. 14, 40'; ¶27) buried in a polymer; (Fig. 14, 95; ¶58). 
In order for the lower surface of the second polymer layer to have the claimed position the chips need a change is orientation. 
Yang discloses a chip stack (Fig. 1, 10; ¶24) where the chips are flipped so that the active layer (Fig. 1, 10; ¶24) is located on the bottom side of the chip. Flipping the chip allows the lower surface of an inter-chip insulation layer (Fig. 1, 520; ¶46) to be in contact with a first rear surface insulating layer (Fig. 1, 253; ¶40), and the plurality of second buried solders (Fig. 1, 181; ¶35) to contact the plurality of first rear surface pads (Fig. 1, top of 171; ¶35), respectively, wherein a horizontal cross-sectional area of each of the plurality of second buried solders (Fig. 1, 181; ¶35) is greatest on a contact surface with the first rear surface pad.
At issue is the shape of the solder.
Lin discloses forming a solder (Fig. 5, 91; ¶32) comprising a first portion having a horizontal cross-sectional area (upper portion) that is constant and a second portion (lower portion) having a horizontal cross-sectional area that changes.
The shape does not change the function of the solder bump. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the solder because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 IV A
Shieh discloses a method of connecting die where a UBM technology (Fig. 1A, 110/112/220; column 2 lines 41-44, column 2 line 8 ) is used to connect two devices (Fig. 1A, 100 and 200; column 2 lines 22-23) and wherein the horizontal cross-sectional area is less than a horizontal cross-sectional area of the first rear surface pad (Fig. 1A, 210, column 2 lines 57).
Lin discloses forming a solder (Fig. 5, 91; ¶32) comprising a portion (lower portion) having a horizontal cross-sectional area that increases as a distance from a contact surface (Fig. 5, 76; ¶25) with the first rear surface pad decreases.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add UBM patterns for increasing contact reliability; to change the chip orientation for making shorter connection paths between the chip and package substrate. Also, the shape does not change the function of the solder bump. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the solder because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 39, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 38, and the second semiconductor chip include memory chips.  
Lee in view of Tsao, Yang, and Lin is silent on wherein the first semiconductor chip includes a logic chip. However, Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to stack a logic chip and a memory for making a memory system such as in figure 19. Also, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Regarding claim 40, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 38, wherein the first semiconductor chip (Fig. 16, 100 layers described in figures 1A-8 Lee) comprises a plurality of external connection terminals (Fig. 16, 73; ¶215 Lee)  formed at an opposite side of the second semiconductor chip (Fig. 16, 300 layers described in figures 1-8) from the active surface (Fig. 8, top 11; ¶130), and wherein a width of the plurality of external connection terminals (Fig. 16, 73; ¶215 Lee) is greater than a width the plurality of second buried solders  (Fig. 16, 75; ¶215 Lee).  
Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), Lin et al. (US 20120049346 A1; Lin), and further in view of Thayer et al. (US 20130111123 A1; Thayer) and Shieh et al. (US 8288871 B1; Sheih).
Regarding claim 41, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 40, but is silent on wherein each of the plurality of external connection terminals has a width of no less than 20 m.  
Thayer discloses forming external terminals (Fig. 2, 16; ¶26) in a chip package having a width of no less than 20 m.
While, Thayer does not expressly teaches the range of no less than 20 m some of its value ” about 100 to 300 microns”  fall within the claim range of no less than 20 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 100 to 300 microns”, as disclosed in prior art, to arrive at the recited limitation.
Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), Lin et al. (US 20120049346 A1; Lin), and further in view of Das et al. (US 20170162507 A1; Das) and Shieh et al. (US 8288871 B1; Sheih).
Regarding claim 42, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack structure of claim 38, but is silent on wherein a pitch of the plurality of second buried solders is no more than 20 m.
Das discloses a plurality of solder bumps (Fig. 3, 341-343; ¶98) in a chip stack having a pitch of pitch between about ten micron and about one hundred micron.
While, Das does not expressly teaches the range of no more than 20 m some of its value” between about ten micron and about one hundred micron” fall within the claim range of no more than 20 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “between about ten micron and about one hundred micron”, as disclosed in prior art, to arrive at the recited limitation.
Claims 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1), Yang et al. (20150061120 A1; Yang), and further in view of Lin et al. (US 20120049346 A1; Lin) and Shieh et al. (US 8288871 B1; Sheih).
Regarding claim 43, Lee discloses a semiconductor chip stack (Fig. 16) including a first semiconductor chip (Fig. 16, 100 layers described in figures 1A-8) and a second semiconductor chip  (Fig. 16, 300 layers described in figures 1A-8)stacked on the first semiconductor chip: the first semiconductor chip comprises: a first semiconductor substrate (Fig. 8, 10; ¶130)  having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface;
 a first semiconductor device layer (Fig. 8, 51; ¶130) formed on the active surface and including a circuit pattern (Fig. 1A, 43; ¶92); a first rear surface (Fig. 8, 12; ¶130) insulating layer (Fig. 8, 59; ¶109) formed on the non-active surface of the first semiconductor substrate; a plurality   (Fig. 16) of first rear surface pads (Fig. 8, 69; ¶109) formed at a same level as the first rear surface insulating layer (Fig. 8,  59; ¶109); a first front surface insulating layer (Fig. 8, 58; ¶108) formed on the first semiconductor device layer (Fig. 8, 51; ¶130) and spaced apart from the first semiconductor substrate with the first semiconductor device layer interposed therebetween;  a plurality (Fig. 16) of first front surface pads (Fig. 8, 67; ¶108) formed at a same level as the first front surface insulating layer; a plurality (Fig. 16) of first through electrodes (Fig. 8/16, 20/20a; ¶109) configured to pass through the first semiconductor substrate and the first semiconductor device layer and to be electrically connected to the plurality of first rear surface pads, respectively, and the plurality of first front surface pads, respectively; a first polymer layer  (Fig. 16, 310; ¶215)  formed on the first front surface insulating layer; 
but is silent on a plurality of first under bump metallurgy (UBM) patterns buried in the first polymer layer; and a plurality of first buried solders formed on the plurality of first UBM patterns, respectively, and buried in the first polymer layer; and wherein a horizontal cross-sectional area of the first polymer layer increases as a distance from the first semiconductor device layer decreases wherein the plurality of first buried solders comprise a plurality of first portions having vertical side walls, respectively, a plurality of second portions having inclined side walls, respectively, and the plurality of second portions are arranged under the plurality of first portions, respectively, and a width of the second portion increases as a distance from the first portion increases.  
Epoxy Mold Compounds (EMC) are formulations of thermosetting solid epoxy polymers, additives, and silica-based fillers.
Tsao discloses a chip stack  where a connector comprises solder bumps (Fig. 14, 30'; ¶57) on under bump metallurgy patterns (Fig. 14, 40'; ¶27) buried in a polymer; (Fig. 14, 95; ¶58). 
In order for the lower surface of the second polymer layer to have the claimed position the chips need a change is orientation. 
Yang discloses a chip stack (Fig. 1, 10; ¶24) where the chips are flipped so that the active layer (Fig. 1, 10; ¶24) is located on the bottom side of the chip. 
Lin discloses forming a solder (Fig. 5, 91; ¶32) comprising a portion (lower portion) having a horizontal cross-sectional area that increases as a distance from a contact surface (Fig. 5, 76; ¶25) with the first rear surface pad decreases. It is reasonable to conclude that polymer filling (molding) the gap between chips would follow the shape dimensions of the solder which holds the claimed shape of the polymer.
Shieh discloses a method of connecting die where a solder technology (Fig. 1A, 110/112/220; column 2 lines 41-44, column 2 line 8 ) wherein the plurality of first buried solders comprise a plurality of first portions having vertical side walls  (Fig. 1A, 112; column 2 lines 41-44, column 2 line 8 ) , respectively, a plurality of second portions  (Fig. 1A, 220; column 2 line 8 ) having inclined side walls, respectively, and the plurality of second portions are arranged under the plurality of first portions, respectively, and a width of the second portion increases as a distance from the first portion increases.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add UBM patterns for increasing contact reliability; to change the chip orientation for making shorter connection paths between the chip and package substrate. Also, the shape does not change the function of the solder bump. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the solder because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 44, Lee in view of Tsao, Yang, Shieh and Lin discloses the semiconductor chip stack of claim 43, wherein the first polymer layer (Fig. 14, 95; ¶58 Tsao) does not include an epoxy molding compound (EMC).  
Before the effective filing date of the invention It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymer known in the art to be used as molding or encapsulation for the purpose of bonding and protecting chips. Also, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
 Regarding claim 45, Lee in view of Tsao, Yang, Shieh and Lin the semiconductor chip stack of claim 43, wherein each of the plurality of first UBM patterns  (Fig. 14, 40'; ¶40/57 Tsao) are columnar.  
Tsao discloses that excess UBM material is removed from the overlapping the dielectric material, which would cause the UBM to have more of a columnar shape. 
The term columnar broadly means something extending vertically, such as a stack of layers. Columns have different shapes and dimensions. A UBM layer comprises a stack of layers extending vertically which is therefore columnar.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Regarding claim 46, Lee in view of Tsao, Yang, Shieh and Lin the semiconductor chip stack of claim 43, wherein the plurality of first buried solders (Fig. 14, 30'; ¶57 Tsao)comprise a plurality of first columnar portions, respectively.  
The term columnar broadly means something extending vertically, such as a stack of layers. Columns have different shapes and dimensions. The solder layer extends vertically which is therefore columnar.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Regarding claim 47, Lee in view of Tsao, Yang, Shieh and Lin the semiconductor chip stack of claim 46, wherein the plurality of first buried solders (Fig. 14, 30'; ¶57 Tsao) further comprise a plurality of truncated cone-shaped portions (in an opening; Tsao), respectively, and wherein the plurality of truncated cone-shaped portions are arranged under the plurality of first columnar portions, respectively.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816